Citation Nr: 0832822	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, as a residual of Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for small 
and large bowel resection, to include as a residual of Agent 
Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as a residual of Agent 
Orange exposure.

4.  Entitlement to service connection for hypertension, to 
include as a residual of Agent Orange exposure.

5.  Entitlement to service connection for cataracts, to 
include as a residual of Agent Orange exposure.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

During the course of the appeal, the RO has characterized the 
issues with respect to the veteran's peripheral neuropathy, 
hypertension, and cataracts, as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for peripheral neuropathy secondary to 
diabetes mellitus associated with herbicide exposure, 
entitlement to service connection for hypertension secondary 
to diabetes mellitus associated with herbicide exposure, and 
entitlement to service connection for cataracts secondary to 
diabetes mellitus associated with herbicide exposure.  
However, for purposes of clarity, the aforementioned issues 
on appeal have been characterized as set forth on the title 
page.

By a May 2006 rating action, the RO granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.  
In June 2006, the veteran filed a notice of disagreement, 
disagreeing with the initial rating assigned to the service- 
connected bilateral hearing loss.  A statement of the case 
was issued in January 2007.  There is no indication from the 
information of record that the veteran filed a substantive 
appeal.  Accordingly, the issue of entitlement to an initial 
compensable disability rating for bilateral hearing loss is 
not before the Board for appellate consideration.

In a June 2007 decision, the Board reopened and denied the 
veteran's claim for entitlement to service connection for 
diabetes mellitus; denied reopening the veteran's claim for 
entitlement to service connection for small and large bowel 
resection; reopened and denied the veteran's claim for 
entitlement to service connection for peripheral neuropathy; 
and denied the veteran's claims for entitlement to service 
connection for hypertension, for cataracts, and for 
headaches.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).

In a March 2008 Order, the Court granted the Appellee's 
Motion for Remand concerning the Board's June 2007 decision.  
Pursuant to the actions requested in the December 2007 
Appellee's Motion for Remand, the Court vacated the Board's 
decision and remanded all issues to the Board for 
consideration as to whether the veteran presented good cause 
for the failure to appear at his scheduled March 20, 2007 
hearing.  If good cause was shown, the Board was instructed 
to offer the veteran the opportunity to reschedule a VA 
hearing under 38 C.F.R. § 20.704(d). 

As a final preliminary matter, the Board further observes 
that in March 2007, the veteran's representative raised the 
issue of entitlement to an increased rating for post-
traumatic stress disorder.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

In his September 2002 substantive appeal, the veteran 
requested a hearing at a local VA office before a member of 
the Board.  A letter from the RO to the veteran, dated in 
February 2007, shows that at that time, the RO had scheduled 
the veteran for a hearing before the Traveling Section of the 
Board on March 20, 2007.  A notation on the letter reflects 
that the veteran failed to show.

On March 28, 2007, the RO received a letter from the 
veteran's representative indicating that, on the day of the 
scheduled hearing, he called to notify them that he would be 
unable to attend due to car trouble and requested that the 
hearing be rescheduled.

Generally, under VA laws and regulations if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  If good 
cause and the impossibility of timely requesting postponement 
are shown, the hearing will be rescheduled for the next 
available hearing date at the same facility.  See 38 C.F.R. § 
20.704(d) (2007).

Under the facts and circumstances of this case, the Board 
finds that the veteran has shown good cause for his failure 
to appear for the hearing scheduled for him in March 2007 as 
well as the impossibility of timely requesting postponement.  
A written motion for a new hearing date following the failure 
to appear for the scheduled hearing was filed within 15 days 
of the originally scheduled hearing date by the veteran's 
representative.  Thus, the motion to reschedule the hearing 
is granted and the appeal is remanded to afford the veteran 
the opportunity to appear at such a Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
representative's March 2007 request, at 
the earliest available opportunity.  The 
RO should notify the veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2007), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



